
	
		I
		111th CONGRESS
		1st Session
		H. R. 3959
		IN THE HOUSE OF REPRESENTATIVES
		
			October 28, 2009
			Ms. Markey of
			 Colorado introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To establish a moratorium on credit card interest rate
		  increases, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Credit Card Rate Freeze Act of
			 2009.
		2.Moratorium on
			 rate increasesDuring the
			 period beginning on the date of enactment of this Act and ending 9 months after
			 the date of the enactment of the Credit Card Accountability Responsibility and
			 Disclosure Act of 2009, in the case of any credit card account under an open
			 end consumer credit plan—
			(1)no creditor may
			 increase any annual percentage rate, fee, or finance charge applicable to any
			 outstanding balance, except as permitted under subsection 171(b) of the Truth
			 in Lending Act (as added by Public Law 111–24); and
			(2)no creditor may
			 change the terms governing the repayment of any outstanding balance, except as
			 set forth in section 171(c) of the Truth in Lending Act (as added by Public Law
			 111–24).
			3.Defined
			 termsFor purposes of this
			 Act, the following definitions shall apply:
			(1)Annual
			 percentage rateThe term annual percentage rate
			 means an annual percentage rate, as determined under section 107 of the Truth
			 in Lending Act (15 U.S.C. 1606).
			(2)Finance
			 chargeThe term finance charge means a finance
			 charge, as determined under section 106 of the Truth in Lending Act (15 U.S.C.
			 1605).
			(3)Outstanding
			 balanceThe term outstanding balance has the same
			 meaning as in section 171(d) of the Truth in Lending Act (as added by Public
			 Law 111–24).
			(4)Other
			 termsAny term used in this
			 Act that is defined in section 103 of the Truth in Lending Act (15 U.S.C. 1602)
			 and is not otherwise defined in this Act shall have the same meaning in such
			 section.
			4.Regulatory
			 authority
			(a)In
			 generalThe Board of
			 Governors of the Federal Reserve System may prescribe such regulations as may
			 be necessary to carry out this Act.
			(b)Date of
			 enactmentThe provisions of this Act shall take effect upon the
			 date of the enactment of this Act, regardless of whether rules are issued under
			 subsection (a).
			
